NOTICE OF ALLOWABILITY
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  as discussed in the previous office action.
Response to Amendment
Applicant's response submitted 07 October 2020 has been received, & its contents have been carefully considered.  The Examiner wishes to thank the Applicant(s) for the response to the Examiner's action.  As a result of the Applicant's response, Claims 1, 3-16 & 18-23 are pending for review.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney M. David Galin on 11 March 2021.
The application has been amended as follows:
IN THE CLAIMS
In Claim 1:
Line 18: --measuring the temperature of said primary heat sources or sinks, and determining to-- replaced “measure the temperature of said primary heat sources or sinks, and determine to”;
Line 23: --heat exchangers-- replaced “heat exchanging exchanger”;
In Claim 3, Line 2: --evaluate which of the primary heat exchangers is or are-- replaced “evaluate which primary heat exchanger are”;
In Claim 4:
Line 2: --heat exchanger or heat exchangers-- replaced “heat exchanger”;
Line 4: --heat exchanger or heat exchangers-- replaced “heat exchanger”;
In Claim 5:
Line 6: --perform the adjustment-- replaced “perform the said adjustment”;
Line 7: --through the inner loop-- replaced “through the said inner loop”;
In Claim 6, Line 3: --through the inner loop-- replaced “through the said inner loop”;
In Claim 10, Line 5: --apart from at least one of the at least two primary heat exchangers-- replaced “possibly apart from a primary heat exchanger”;
In Claim 12, Line 3: --inactivate the secondary-- replaced “inactivate the said secondary”;
In Claim 20:
Lines 5-6: --performs the adjustment-- replaced “performs the said adjustment”;
Line 7: --through the inner loop-- replaced “through the said inner loop”; &
In Claim 21, Lines 2-3: --through the inner loop-- replaced “through the said inner loop”.
Allowable Subject Matter
Claims 1, 3-16 & 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  Applicant’s arguments with respect to the prior art of record are convincing in that while the prior art of record discloses the claimed invention, including the heat pump system with a compressor, expansion valve, primary & secondary heat exchangers, temperature sensors & valves, the prior art of record fails to disclose the above system & its associated method in which the control unit deactivates at least one of the heat sources sufficiently warm to provide heat as determined by the appropriate temperature sensors, as recited in independent Claims 1 & 16; and no teaching, suggestion or motivation could be found either in the art or within the skill of one of ordinary skill in the art at the time of the invention to modify or combine the prior art to disclose the claimed invention.  Claims 3-15 & 18-23 are allowed as being dependent, either directly or indirectly, on at least one of independent Claims 1 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon and is considered pertinent to applicant's disclosure is listed in the attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel E. Namay whose telephone number is (571)270-5725.  The examiner can normally be reached on Mon - Fri (Alt Fri) 7:00am - 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gregory Huson can be reached on (571) 272-4887.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Daniel E. Namay/
Examiner, Art Unit 3749